Order of disposition, Family Court, New York County (Jody Adams, J.), entered on or about September 25, 2003, which, upon a finding of permanent neglect, terminated respondent’s parental rights to the subject child and committed the child’s guardianship and custody to petitioner agency and the Commissioner of Social Services for the purposes of adoption, unanimously affirmed, without costs.
The finding of neglect is supported by clear and convincing evidence that despite the agency’s diligent efforts, respondent had failed to advise the agency of her whereabouts, failed to follow through on mandated drug rehabilitation despite evidence of her continued drug abuse and a drug-related felony conviction during the pendency of this proceeding, and otherwise failed to plan for the child’s future (see Matter of “Baby Girl” Q., 14 AD3d 392 [2005]). A preponderance of the evidence supports the finding that the child is doing well with the foster parent he *252has been living with virtually since birth, and that it would not be in his best interests to suspend judgment (see Matter of Pearl M.A., 13 AD3d 141 [2004]). Concur—Tom, J.P., Mazzarelli, Friedman, Gonzalez and Catterson, JJ.